DETAILED ACTION
This action is responsive to the amendment filed on 5/05/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goker et al. (US 20180302473 A1, hereinafter Goker) in view of Eleftherious et al. (US 20130132663 A1, hereinafter Elef)
As per claim 1. Goker teaches A method for data migration, comprising: transferring data from a storage cluster [Goker discloses a communication network including a plurality of systems and devices, which corresponds to a storage cluster. (para. 25, lines 11-14; para 36, lines 1-2); Goker teaches transferring data from systems in a network to the removable storage media access device (para. 26, lines 3-6)] to a first migration cartridge; [Goker teaches removable storage media access devices, which corresponds to a migration cartridges. (para. 21, lines 1-2; para 10)] converting, by the first migration cartridge, the data's format into an archival format; [Goker teaches formatting the data for storage on a removable storage medium by the removable storage media access device (para. 27, lines 1-3; para. 28, lines 1-5)] and storing the converted data into a media card, [Goker teaches storing data onto the removable storage media item (para. 29, lines 1-3); where a removable storage media item corresponds to a media card, (para. 33, lines 3-6)]
Goker also teaches the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data. [Goker teaches multiple removable storage media access devices (claims 5 and 15)(migration cartridges) where a removable storage media access device different from the first removable storage media access device may comprise a second migration cartridge.
Goker teaches removable storage media access device (migration cartridge) and removable storage media item (media card) can comprise magnetic tape drive and magnetic tape cartridge, respectively (“[0010] In some embodiments, the removable storage media access device comprises a magnetic tape drive and the removable storage medium comprises a magnetic tape cartridge.”; “removable storage media item 121 may comprise magnetic tape…” (para. 33)), and Goker further provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10), where implementations directed towards magnetic tape drive and magnetic tape cartridge could reasonable be applied to removable storage media access device (migration cartridge) and removable storage media item (media card), respectively.
Goker teaches reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), automated insertion and removal of magnetic tape cartridges (media card) from multiple magnetic tape drives (replaceable with removable storage media access device which comprises migration cartridges) (para. 36, lines 6-12), where a magnetic tape cartridge (media card) could be moved from first of multiple magnetic tape drives (migration cartridge) to the second of multiple magnetic tape drives (second migration cartridge), and transferring data received by the magnetic tape drive (migration cartridge) to the data source system (para. 46, lines 15-18), where the data source system receiving the data corresponds an archival cluster.
Goker further teaches formatting data for storage (archival format) (para. 27, lines 1-3; para. 28, lines 1-5).]
	However, while Goker teaches removable storage medium that stores formatted (archival format) data for backup (para. 26, lines 8-11; para. 27, lines 1-3; para. 28, lines 1-5) and reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), Goker does not explicitly disclose the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data.
	Elef teaches the above underlined portion. [Elef teaches storing data according to data format (para. 44, lines 5-7; para 56, lines 1-3; para 60, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Goker with Elef’s disclosures directed towards data storage based on format. Doing so would allow for an efficient access to the desired data by avoiding longer access times as can be encountered in alternatives such as systems using linear storage (para. 8, lines 1-4).
Therefore, it would have been obvious to combine Goker and Elef for the benefit of creating a method to obtain the above specified limitations.
As per claim 9. Goker teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method, [Goker teaches the removable media access device may comprise processing circuitry and memory device storing instructions. (“processing circuitry 805 and memory device 806 that stores operating software 807.” (para. 48))]  the method comprising: transferring data from a storage cluster to a first migration cartridge; [Goker discloses a communication network including a plurality of systems and devices, which corresponds to a storage cluster. (para. 25, lines 11-14; para 36, lines 1-2); Goker teaches removable storage media access devices, which corresponds to a migration cartridges. (para. 21, lines 1-2; para 10); Goker teaches transferring data from systems in a network to the removable storage media access device (para. 26, lines 3-6)] converting, by the first migration cartridge, the data's format into an archival format; [Goker teaches formatting the data for storage on a removable storage medium by the removable storage media access device (para. 27, lines 1-3; para. 28, lines 1-5)] and storing the converted data into a media card, [Goker teaches storing data onto the removable storage media item (para. 29, lines 1-3); where a removable storage media item corresponds to a media card, (para. 33, lines 3-6)]
Goker also teaches the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data. [Goker teaches multiple removable storage media access devices (claims 5 and 15)(migration cartridges) where a removable storage media access device different from the first removable storage media access device may comprise a second migration cartridge.
Goker teaches removable storage media access device (migration cartridge) and removable storage media item (media card) can comprise magnetic tape drive and magnetic tape cartridge, respectively (“[0010] In some embodiments, the removable storage media access device comprises a magnetic tape drive and the removable storage medium comprises a magnetic tape cartridge.”; “removable storage media item 121 may comprise magnetic tape…” (para. 33)), and Goker further provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10), where implementations directed towards magnetic tape drive and magnetic tape cartridge could reasonable be applied to removable storage media access device (migration cartridge) and removable storage media item (media card), respectively.
Goker teaches reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), automated insertion and removal of magnetic tape cartridges (media card) from multiple magnetic tape drives (replaceable with removable storage media access device which comprises migration cartridges) (para. 36, lines 6-12), where a magnetic tape cartridge (media card) could be moved from first of multiple magnetic tape drives (migration cartridge) to the second of multiple magnetic tape drives (second migration cartridge), and transferring data received by the magnetic tape drive (migration cartridge) to the data source system (para. 46, lines 15-18), where the data source system receiving the data corresponds an archival cluster.
Goker further teaches formatting data for storage (archival format) (para. 27, lines 1-3; para. 28, lines 1-5).]
However, while Goker teaches removable storage medium that stores formatted (archival format) data for backup (para. 26, lines 8-11; para. 27, lines 1-3; para. 28, lines 1-5) and reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), Goker does not explicitly disclose the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data.
Elef teaches the above underlined portion. [Elef teaches storing data according to data format (para. 44, lines 5-7; para 56, lines 1-3; para 60, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer readable medium provided by Goker with Elef’s disclosures directed towards data storage based on format. Doing so would allow for an efficient access to the desired data by avoiding longer access times as can be encountered in alternatives such as systems using linear storage (para. 8, lines 1-4).
Therefore, it would have been obvious to combine Goker and Elef for the benefit of creating a computer readable medium to obtain the above specified limitations.

As per claim 15. Goker teaches A system for data migration, comprising: a storage cluster; [Goker discloses a communication network including a plurality of systems and devices, which corresponds to a storage cluster. (para. 25, lines 11-14; para 36, lines 1-2)] a first migration cartridge communicatively coupled to the storage cluster, [Goker teaches removable storage media access devices, which corresponds to a migration cartridges. (para. 21, lines 1-2; para 10)] wherein the first migration cartridge comprises one or more slots for inserting media cards; [Goker teaches the removable storage media access device may include multiple media access elements (para 50, lines 3-5), and where a removable storage media item, corresponding to a media card, (para. 33, lines 3-6) may be inserted into the media access device (para. 27, lines 11-16)] a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the system to perform: [Goker teaches the removable media access device may comprise processing circuitry and memory device storing instructions. (“processing circuitry 805 and memory device 806 that stores operating software 807.” (para. 48))] transferring data from the storage cluster to the first migration cartridge; [Goker teaches transferring data from systems in a network to the removable storage media access device (para. 26, lines 3-6)] converting, by the first migration cartridge, the data's format into an archival format; [Goker teaches formatting the data for storage on a removable storage medium by the removable storage media access device (para. 27, lines 1-3; para. 28, lines 1-5)] and storing the converted data into a media card, [Goker teaches storing data onto the removable storage media item (para. 29, lines 1-3)]
Goker also teaches the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data. [Goker teaches multiple removable storage media access devices (claims 5 and 15)(migration cartridges) where a removable storage media access device different from the first removable storage media access device may comprise a second migration cartridge.
Goker teaches removable storage media access device (migration cartridge) and removable storage media item (media card) can comprise magnetic tape drive and magnetic tape cartridge, respectively (“[0010] In some embodiments, the removable storage media access device comprises a magnetic tape drive and the removable storage medium comprises a magnetic tape cartridge.”; “removable storage media item 121 may comprise magnetic tape…” (para. 33)), and Goker further provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10), where implementations directed towards magnetic tape drive and magnetic tape cartridge could reasonable be applied to removable storage media access device (migration cartridge) and removable storage media item (media card), respectively.
Goker teaches reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), automated insertion and removal of magnetic tape cartridges (media card) from multiple magnetic tape drives (replaceable with removable storage media access device which comprises migration cartridges) (para. 36, lines 6-12), where a magnetic tape cartridge (media card) could be moved from first of multiple magnetic tape drives (migration cartridge) to the second of multiple magnetic tape drives (second migration cartridge), and transferring data received by the magnetic tape drive (migration cartridge) to the data source system (para. 46, lines 15-18), where the data source system receiving the data corresponds an archival cluster.
Goker further teaches formatting data for storage (archival format) (para. 27, lines 1-3; para. 28, lines 1-5).]
	However, while Goker teaches removable storage medium that stores formatted (archival format) data for backup (para. 26, lines 8-11; para. 27, lines 1-3; para. 28, lines 1-5) and reading data from a magnetic tape cartridge (replaceable with removable storage media item which comprises media card) (para. 44, lines 3-6), Goker does not explicitly disclose the following underlined portion: wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data.
	Elef teaches the above underlined portion. [Elf teaches storing data according to data format (para. 44, lines 5-7; para 56, lines 1-3; para 60, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system provided by Goker with Elef’s disclosures directed towards data storage based on format. Doing so would allow for an efficient access to the desired data by avoiding longer access times as can be encountered in alternatives such as systems using linear storage (para. 8, lines 1-4).
Therefore, it would have been obvious to combine Goker and Elef for the benefit of creating a system to obtain the above specified limitations.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef in view of Selinger (US 20110041005 A1)
As per claim 2., Goker in view of Elef teaches The method of claim 1, and Goker further teaches wherein converting the data's format into an archival format in the first migration cartridge further comprises [Goker teaches formatting the data for storage on a removable storage medium by the removable storage media access device (para. 27, lines 1-3; para. 28, lines 1-5)]: 
Goker teaches formatting (converting) the data and encoding the data with error correcting code (para. 28, lines 1-8), but Goker in view of Elef does not explicitly disclose the error correction code being applied after the data is converted. Selinger discloses:
encoding the converted data with an error correction code. [Selinger teaches data being encrypted and scrambled (converted) prior to being stored with an ECC parity bit (encoded)]
Goker in view of Elef and Selinger are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Selinger, to modify the disclosures by Goker in view of Elef  to include disclosures by Slinger since both Goker in view of Elef and Selinger teach converting data and encoding with error correction code. Therefore, it would be applying a known technique (converting data before applying error correction code to the data) to a known device (memory system for converting data and applying error correction code in an undefined order) ready for improvement to yield predictable results (memory system for converting data before applying error correction code to the data in order to ensure more efficient error correction of the converted form of the data). MPEP 2143
Therefore, it would have been obvious to combine Goker in view of Elef and Selinger for the benefit of creating a method to obtain the above specified limitations.

As per claim 10., Goker in view of Elef teaches The non-transitory computer readable medium of claim 9, and Goker further teaches wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform: [Goker teaches the removable media access device may comprise processing circuitry and memory device storing instructions. (“processing circuitry 805 and memory device 806 that stores operating software 807.” (para. 48))]
Goker teaches formatting (converting) the data and encoding the data with error correcting code (para. 28, lines 1-8), but Goker in view of Elef does not explicitly disclose the error correction code being applied after the data is converted. Selinger discloses:
encoding the converted data with an error correction code. [Selinger teaches data being encrypted and scrambled (converted) prior to being stored with an ECC parity bit (encoded)]
Goker in view of Elef and Selinger are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Selinger, to modify the disclosures by Goker in view of Elef  to include disclosures by Slinger since both Goker in view of Elef and Selinger teach converting data and encoding with error correction code. Therefore, it would be applying a known technique (converting data before applying error correction code to the data) to a known device (memory system for converting data and applying error correction code in an undefined order) ready for improvement to yield predictable results (memory system for converting data before applying error correction code to the data in order to ensure more efficient error correction of the converted form of the data). MPEP 2143
Therefore, it would have been obvious to combine Goker in view of Elef and Selinger for the benefit of creating a method to obtain the above specified limitations.

As per claim 16., Goker in view of Elef teaches The system of claim 15, and Goker further teaches wherein the one or more processors are further configured to execute the set of instructions to cause the system to perform [Goker teaches the removable media access device may comprise processing circuitry and memory device storing instructions. (“processing circuitry 805 and memory device 806 that stores operating software 807.” (para. 48))]:
Goker teaches formatting (converting) the data and encoding the data with error correcting code (para. 28, lines 1-8), but Goker in view of Elef does not explicitly disclose the error correction code being applied after the data is converted. Selinger discloses:
encoding the converted data with an error correction code. [Selinger teaches data being encrypted and scrambled (converted) prior to being stored with an ECC parity bit (encoded)]
Goker in view of Elef and Selinger are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Selinger, to modify the disclosures by Goker in view of Elef  to include disclosures by Slinger since both Goker in view of Elef and Selinger teach converting data and encoding with error correction code. Therefore, it would be applying a known technique (converting data before applying error correction code to the data) to a known device (memory system for converting data and applying error correction code in an undefined order) ready for improvement to yield predictable results (memory system for converting data before applying error correction code to the data in order to ensure more efficient error correction of the converted form of the data). MPEP 2143
Therefore, it would have been obvious to combine Goker in view of Elef and Selinger for the benefit of creating a method to obtain the above specified limitations.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef and Kim et al. (KR 20120090320 A, hereinafter Kim)
As per claim 3. Goker in view of Elef teaches The method of claim 1, wherein transferring data from a storage cluster to a first migration cartridge further comprises: and further teaches the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [See the rejection in claim 1 above]; locating the data in the storage cluster according to the meta-data; [See the rejection in claim 1 above]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. [See the rejection in claim 1 above]
However, Goker in view of Elef does not explicitly disclose the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server;; locating the data in the storage cluster according to the meta-data;; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. 
Kim teaches the above underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [Kim teaches a meta-data server providing data location information to a first server, where the data location information corresponds to meta-data. (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; locating the data in the storage cluster according to the meta-data; [Kim teaches the first server using the location information to send recovery data request to other servers holding the data (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. [Kim teaches transmission of the requested data according to the command made based on the location information (see the attached translated reference for Kim: page 8, para. 5, lines 1-3; page 8, para. 9, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Goker in view of Elef with Kim’s disclosures directed towards metadata server providing data location information. Doing so would allow for improving performance of distributed file system by allowing quick detection and recovery in response to disk failure (see attached translated reference: page 3, para. 7, lines 1-3).
Therefore, it would have been obvious to combine Goker, Elef, and Kim for the benefit of creating a method to obtain the above specified limitations.

As per claim 11. Goker in view of Elef teaches The non-transitory computer readable medium of claim 9, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform: and further teaches the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [See the rejection in claim 9 above]; locating the data in the storage cluster according to the meta-data; [See the rejection in claim 9 above]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. [See the rejection in claim 9 above]
However, Goker in view of Elef does not explicitly disclose the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server;; locating the data in the storage cluster according to the meta-data;; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. 
Kim teaches the above underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [Kim teaches a meta-data server providing data location information to a first server, where the data location information corresponds to meta-data. (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; locating the data in the storage cluster according to the meta-data; [Kim teaches the first server using the location information to send recovery data request to other servers holding the data (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster.  [Kim teaches transmission of the requested data according to the command made based on the location information (see the attached translated reference for Kim: page 8, para. 5, lines 1-3; page 8, para. 9, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer readable medium provided by Goker in view of Elef with Kim’s disclosures directed towards metadata server providing data location information. Doing so would allow for improving performance of distributed file system by allowing quick detection and recovery in response to disk failure (see attached translated reference: page 3, para. 7, lines 1-3).
Therefore, it would have been obvious to combine Goker, Elef, and Kim for the benefit of creating a computer readable medium to obtain the above specified limitations.

As per claim 17. Goker in view of Elef teaches The system of claim 15, wherein the one or more processors are further configured to execute the set of instructions to cause the system to perform: and also teaches the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [See the rejection in claim 15 above]; locating the data in the storage cluster according to the meta-data; [See the rejection in claim 15 above]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. [See the rejection in claim 15 above]
However, Goker in view of Elef does not explicitly disclose the following underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server;; locating the data in the storage cluster according to the meta-data;; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster. 
Kim teaches the above underlined portions: receiving, by the first migration cartridge, meta-data corresponding to the data from a meta-data server; [Kim teaches a meta-data server providing data location information to a first server, where the data location information corresponds to meta-data. (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; locating the data in the storage cluster according to the meta-data; [Kim teaches the first server using the location information to send recovery data request to other servers holding the data (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and transferring the data from the storage cluster to the first migration cartridge according to the location of the data in the storage cluster.  [Kim teaches transmission of the requested data according to the command made based on the location information (see the attached translated reference for Kim: page 8, para. 5, lines 1-3; page 8, para. 9, lines 1-2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system provided by Goker in view of Elef with Kim’s disclosures directed towards metadata server providing data location information. Doing so would allow for improving performance of distributed file system by allowing quick detection and recovery in response to disk failure (see attached translated reference: page 3, para. 7, lines 1-3).
Therefore, it would have been obvious to combine Goker, Elef, and Kim for the benefit of creating a system to obtain the above specified limitations.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef, Kim, and Deutsch et al. (US 20190220349 A1, hereinafter Deutsch)
As per claim 4. Goker in view of Elef and Kim teaches The method of claim 3, further comprising: and the following underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; storing the meta-data into a meta-data drive in the first migration cartridge; [Goker teaches storage of data in the removable storage media access device, which corresponds to the migration cartridge (para. 26, lines 3-6); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and and storing the meta-data in the archival meta-data format into the media card. [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5) and storing data into a removable storage media item, which corresponds to the media card (para. 29, lines 1-3); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]
However, Goker in view of Elef and Kim do not explicitly disclose the following underlined portion: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity;; storing the meta-data into a meta-data drive in the first migration cartridge;; 
Deutsch teaches the above underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Deutsch teaches management memory devices that correspond to meta-data drive (para. 14, lines 14-21), where the management memory devices may hold parity data for ECC (para. 14, lines 20-25), and the management memory devices can also be implemented as a single device (para. 17, lines 1-10)]; storing the meta-data into a meta-data drive in the first migration cartridge; [See the rejection above]
Goker in view of Elef and Kim – and Deutsch is analogous to the claimed invention because they are in the same field of endeavor involving data storage and error correction.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Kim – and Deutsch, to modify the disclosures by Goker in view of Elef and Kim to include disclosures by Deutsch since both disclosures teach data storage and error correction code application. Therefore, it would be applying a known technique (storing metadata, including error correction code parity, into a meta-data device to preserve the data for further use) to a known device (device for converting data to archival format and storing the data) ready for improvement to yield predictable results (converting meta-data to archival format and simply storing the data into a device that takes meta-data to preserve the meta-data for further use).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.

	
As per claim 12. Goker in view of Elef teaches The non-transitory computer readable medium of claim 11, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform: and the following underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; storing the meta-data into a meta-data drive in the first migration cartridge; [Goker teaches storage of data in the removable storage media access device, which corresponds to the migration cartridge (para. 26, lines 3-6); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and and storing the meta-data in the archival meta-data format into the media card. [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5) and storing data into a removable storage media item, which corresponds to the media card (para. 29, lines 1-3); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]
However, Goker in view of Elef and Kim do not explicitly disclose the following underlined portion: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity;; storing the meta-data into a meta-data drive in the first migration cartridge;; 
Deutsch teaches the above underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Deutsch teaches management memory devices that correspond to meta-data drive (para. 14, lines 14-21), where the management memory devices may hold parity data for ECC (para. 14, lines 20-25), and the management memory devices can also be implemented as a single device (para. 17, lines 1-10)]; storing the meta-data into a meta-data drive in the first migration cartridge; [See the rejection above]
Goker in view of Elef and Kim – and Deutsch is analogous to the claimed invention because they are in the same field of endeavor involving data storage and error correction.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Kim – and Deutsch, to modify the disclosures by Goker in view of Elef and Kim to include disclosures by Deutsch since both disclosures teach data storage and error correction code application. Therefore, it would be applying a known technique (storing metadata, including error correction code parity, into a meta-data device to preserve the data for further use) to a known device (device for converting data to archival format and storing the data) ready for improvement to yield predictable results (converting meta-data to archival format and simply storing the data into a device that takes meta-data to preserve the meta-data for further use).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.

As per claim 18. Goker in view of Elef and Kim teaches The system of claim 17, wherein the one or more processors are further configured to execute the set of instructions to cause the system to perform: and the following underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; storing the meta-data into a meta-data drive in the first migration cartridge; [Goker teaches storage of data in the removable storage media access device, which corresponds to the migration cartridge (para. 26, lines 3-6); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]; and and storing the meta-data in the archival meta-data format into the media card. [Goker teaches conversion of a data’s format (para. 27, lines 1-3; para. 28, lines 1-5) and storing data into a removable storage media item, which corresponds to the media card (para. 29, lines 1-3); Kim teaches transmission of metadata (see the attached translated reference for Kim: page 8, para. 5, lines 1-3)]
However, Goker in view of Elef and Kim do not explicitly disclose the following underlined portion: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity;; storing the meta-data into a meta-data drive in the first migration cartridge;; 
Deutsch teaches the above underlined portions: converting the meta-data's format into an archival meta-data format, wherein the archival meta-data format includes meta-data for error correction code parity; [Deutsch teaches management memory devices that correspond to meta-data drive (para. 14, lines 14-21), where the management memory devices may hold parity data for ECC (para. 14, lines 20-25), and the management memory devices can also be implemented as a single device (para. 17, lines 1-10)]; storing the meta-data into a meta-data drive in the first migration cartridge; [See the rejection above]
Goker in view of Elef and Kim – and Deutsch is analogous to the claimed invention because they are in the same field of endeavor involving data storage and error correction.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef and Kim – and Deutsch, to modify the disclosures by Goker in view of Elef and Kim to include disclosures by Deutsch since both disclosures teach data storage and error correction code application. Therefore, it would be applying a known technique (storing metadata, including error correction code parity, into a meta-data device to preserve the data for further use) to a known device (device for converting data to archival format and storing the data) ready for improvement to yield predictable results (converting meta-data to archival format and simply storing the data into a device that takes meta-data to preserve the meta-data for further use).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef,  and Muniswamy-Reddy et al. (US 20190332267 A1, hereinafter Reddy)
As per claim 5. Goker in view of Elef teaches The method of claim 1, wherein transferring data from a storage cluster to a first migration cartridge further comprises: and further teaches the following underlined portion: transferring the data from multiple copies of the data stored in the storage cluster in parallel. [See the rejection in claim 1 above]
However, Goker in view of Elef does not explicitly disclose the following underlined portion: transferring the data from multiple copies of the data stored in the storage cluster in parallel.
Reddy teaches the above underlined portion. [Reddy teaches storing data replica in different computing devices (para. 23, lines 5-15; also see. Fig 5B), and Reddy also teaches transmitting them in parallel to a storage. (para. 90, lines 1-5; also see. Fig 5B)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef with Reddy’s disclosures directed towards networked computing system storing replica data. Doing so would provide for avoiding inhibiting access to the stored information by providing automatic failover and recovery from multiple available replicas. (para 22, lines 11-18)
Therefore, it would have been obvious to combine Goker, Elef, and Reddy for the benefit of obtaining the above specified limitations.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef and Shoji et al. (US 20070113276 A1, hereinafter Shoji)
As per claim 6. Goker in view of Elef teaches The method of claim 1, further comprising: and further teaches the following underlined portions: moving the media card from the first migration cartridge to the second migration cartridge, wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten. [Goker teaches automated insertion and removal of magnetic tape cartridge (para. 36, lines 13-16), and multiple storage media access devices (claims 5 and 15), where a magnetic tape cartridge could be moved from first of multiple access devices to the second of multiple access devices, and where, while certain disclosures by Goker may be directed to magnetic tape drives and magnetic tape cartridges, as opposed to removable storage media access device and removable storage media item, Goker also provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10)]
However, Goker in view of Elef does not explicitly disclose the following underlined portion: moving the media card from the first migration cartridge to the second migration cartridge, wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten.
Shoji teaches the above underlined portion: [Shoji teaches the deletion of data from a storage device upon the removal of a portable storage device (para. 53, lines 1-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef with Shoji’s disclosures directed towards deletion of computer-stored data upon removal of a portable medium. Doing so would provide for greater data security by avoiding unfavorable security scenarios where a user data from a portable medium may remain on another storage device. (para. 9, lines 1-16)
Therefore, it would have been obvious to combine Goker, Elef, and Shoji for the benefit of obtaining the above specified limitations.

As per claim 13. Goker in view of Elef teaches The non-transitory computer readable medium of claim 9, and further teaches the following underlined portions: wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten. [Goker teaches automated insertion and removal of magnetic tape cartridge (para. 36, lines 13-16), and multiple storage media access devices (claims 5 and 15), where a magnetic tape cartridge could be moved from first of multiple access devices to the second of multiple access devices, and where, while certain disclosures by Goker may be directed to magnetic tape drives and magnetic tape cartridges, as opposed to removable storage media access device and removable storage media item, Goker also provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10)]
However, Goker in view of Elef does not explicitly disclose the following underlined portion: wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten.
Shoji teaches the above underlined portion: [Shoji teaches the deletion of data from a storage device upon the removal of a portable storage device (para. 53, lines 1-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef with Shoji’s disclosures directed towards deletion of computer-stored data upon removal of a portable medium. Doing so would provide for greater data security by avoiding unfavorable security scenarios where a user data from a portable medium may remain on another storage device. (para. 9, lines 1-16)
Therefore, it would have been obvious to combine Goker, Elef, and Shoji for the benefit of obtaining the above specified limitations.

As per claim 19. Goker in view of Elef teaches The system of claim 15, and further teaches the following underlined portions: wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten. [Goker teaches automated insertion and removal of magnetic tape cartridge (para. 36, lines 13-16), and multiple storage media access devices (claims 5 and 15), where a magnetic tape cartridge could be moved from first of multiple access devices to the second of multiple access devices, and where, while certain disclosures by Goker may be directed to magnetic tape drives and magnetic tape cartridges, as opposed to removable storage media access device and removable storage media item, Goker also provides for combination of the disclosed features in multiple variations (para. 52, lines 5-10)]
However, Goker in view of Elef does not explicitly disclose the following underlined portion: wherein while the media card is moved from the first migration cartridge to the second migration cartridge, the data stored in the storage cluster is deleted or overwritten.
Shoji teaches the above underlined portion: [Shoji teaches the deletion of data from a storage device upon the removal of a portable storage device (para. 53, lines 1-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef with Shoji’s disclosures directed towards deletion of computer-stored data upon removal of a portable medium. Doing so would provide for greater data security by avoiding unfavorable security scenarios where a user data from a portable medium may remain on another storage device. (para. 9, lines 1-16)
Therefore, it would have been obvious to combine Goker, Elef, and Shoji for the benefit of obtaining the above specified limitations.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goker in view of Elef, Pyeon et al. (US 20090161437 A1, hereinafter Pyeon), and Terry (US 20140068182 A1, hereinafter Terry)
As per claim 7. Goker in view of Elef teaches The method of claim 1, wherein: converting the data's format into an archival format in the first migration cartridge further comprises: and further teaches dividing the converted data into multiple parts; [Goker teaches processing data to be written by performing operation such as formatting (converting) (para. 28, lines 1-5); Goker teaches distributing the processed data throughout the removable storage media item (para. 29, lines 3-8)]
Goker in view of Elef also teaches the following underlined portions: storing the converted data into a media card further comprises: storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein each of the multiple NAND regions on the media card correspond to a zone in the archival cluster; [See the rejection in claim 1 above]; and when the converted data is stored into the archival cluster according to the archival format of the data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [See the rejection in claim 1 above]
However, Goker in view of Elef does not explicitly disclose the following underlined portions: storing the converted data into a media card further comprises: storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein each of the multiple NAND regions on the media card correspond to a zone in the archival cluster;; and when the converted data is stored into the archival cluster according to the archival format of the data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster.
Pyeon teaches the following underlined portions: storing the converted data into a media card further comprises: storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein each of the multiple NAND regions on the media card correspond to a zone in the archival cluster; [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]; and when the converted data is stored into the archival cluster according to the archival format of the data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]
Goker in view of Elef– and Pyeon are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef– and Pyeon,to modify the disclosures by Goker in view of Elef to include disclosures by Pyeon since both disclosures teach data storage. Therefore, it would be applying a known technique (using multiple NAND regions in a data storage to facilitate storage of data in an organized or otherwise desired manner) to a known device (device that divides data and stores the data into different regions) ready for improvement to yield predictable results (a device that divides data to be stored and distributes them along multiple regions that are NAND-based to facilitate storage of data in an organized or otherwise desired manner).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.
However, Goker in view of Elef and Pyeon does not explicitly disclose the following underlined portions: storing the converted data into a media card further comprises: storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein each of the multiple NAND regions on the media card correspond to a zone in the archival cluster;; and when the converted data is stored into the archival cluster according to the archival format of the data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster.
Terry teaches the above underlined portions: [Terry teaches uniquely associating host addresses, which corresponds to the regions, to a particular zone and storing data into the relevant physical addresses in storage devices associated with the zones. (para. 9, lines 8-17; also see: 39, lines 8-11; para. 40, lines 3-4; para. 41, lines 1-3; para. 44, lines 1-6; para. 45, lines 5-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef and Pyeon with Terry’s disclosures directed towards a storage system comprising a relation between a host region and a storage zone. Doing so would improve storage efficiency by avoiding slow performance due to swapping and expensive hardware. (para. 18, lines 16-18)
Therefore, it would have been obvious to combine Goker, Elef, Shoji, and Terry for the benefit of obtaining the above specified limitations.

As per claim 8. Goker in view of Elef, Pyeon, and Terry teaches The method of claim 7, and also teaches wherein the media card [Goker teaches a removable storage media item, corresponding to a media card, (para. 33, lines 3-6) ] comprises one or more NAND switches that fan out to multiple NAND regions. [Pyeon teaches NAND switches associated with NAND blocks, which corresponds to NAND regions, (para. 32, lines 1-6)]

As per claim 14. Goker in view of Elef teaches The non-transitory computer readable medium of claim 9, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform: and further teaches dividing the converted data into multiple parts; [Goker teaches processing data to be written by performing operation such as formatting (converting) (para. 28, lines 1-5); Goker teaches distributing the processed data to be written throughout the removable storage media item (para. 29, lines 3-8)]
Goker in view of Elef also teaches the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [See the rejection in claim 9 above]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [See the rejection in claim 9 above];
However, Goker in view of Elef does not explicitly disclose the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [See the rejection in claim 9 above]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. 
Pyeon teaches the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]
Goker in view of Elef– and Pyeon are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef– and Pyeon,to modify the disclosures by Goker in view of Elef to include disclosures by Pyeon since both disclosures teach data storage. Therefore, it would be applying a known technique (using multiple NAND regions in a data storage to facilitate storage of data in an organized or otherwise desired manner) to a known device (device that divides data and stores the data into different regions) ready for improvement to yield predictable results (a device that divides data to be stored and distributes them along multiple regions that are NAND-based to facilitate storage of data in an organized or otherwise desired manner).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.
However, Goker in view of Elef and Pyeon does not explicitly disclose the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster,; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster.
Terry teaches the above underlined portions: [Terry teaches uniquely associating host addresses, which corresponds to the regions, to a particular zone and storing data into the relevant physical addresses in storage devices associated with the zones. (para. 9, lines 8-17; also see: 39, lines 8-11; para. 40, lines 3-4; para. 41, lines 1-3; para. 44, lines 1-6; para. 45, lines 5-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef and Pyeon with Terry’s disclosures directed towards a storage system comprising a relation between a host region and a storage zone. Doing so would improve storage efficiency by avoiding slow performance due to swapping and expensive hardware. (para. 18, lines 16-18)
Therefore, it would have been obvious to combine Goker, Elef, Shoji, and Terry for the benefit of obtaining the above specified limitations.

As per claim 20. Goker in view of Elef teaches The system of claim 15, wherein the one or more processors are further configured to execute the set of instructions to cause the system to perform: and further teaches dividing the converted data into multiple parts; [Goker teaches processing data to be written by performing operation such as formatting (converting) (para. 28, lines 1-5); Goker teaches distributing the processed data to be written throughout the removable storage media item (para. 29, lines 3-8)]
Goker in view of Elef also teaches the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [See the rejection in claim 15 above]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [See the rejection in claim 15 above];
However, Goker in view of Elef does not explicitly disclose the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [See the rejection in claim 9 above]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. 
Pyeon teaches the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster, [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster. [Pyeon teaches NAND blocks, which corresponds to the NAND regions (para. 32, lines 1-6)]
Goker in view of Elef– and Pyeon are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Goker in view of Elef– and Pyeon,to modify the disclosures by Goker in view of Elef to include disclosures by Pyeon since both disclosures teach data storage. Therefore, it would be applying a known technique (using multiple NAND regions in a data storage to facilitate storage of data in an organized or otherwise desired manner) to a known device (device that divides data and stores the data into different regions) ready for improvement to yield predictable results (a device that divides data to be stored and distributes them along multiple regions that are NAND-based to facilitate storage of data in an organized or otherwise desired manner).
Therefore, it would have been obvious to combine Goker, Elef, Kim, and Deutsch for the benefit of creating a method to obtain the above specified limitations.
However, Goker in view of Elef and Pyeon does not explicitly disclose the following underlined portions: and storing each of the multiple parts of the converted data into a NAND region of multiple NAND regions on the media card, wherein: each of the multiple NAND regions on the media card correspond to a zone in the archival cluster,; and when the converted data is stored into the archival cluster according to the archival format of the converted data, the converted data is stored from each of the multiple NAND regions into a corresponding zone in the archival cluster.
Terry teaches the above underlined portions: [Terry teaches uniquely associating host addresses, which corresponds to the regions, to a particular zone and storing data into the relevant physical addresses in storage devices associated with the zones. (para. 9, lines 8-17; also see: 39, lines 8-11; para. 40, lines 3-4; para. 41, lines 1-3; para. 44, lines 1-6; para. 45, lines 5-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Goker in view of Elef and Pyeon with Terry’s disclosures directed towards a storage system comprising a relation between a host region and a storage zone. Doing so would improve storage efficiency by avoiding slow performance due to swapping and expensive hardware. (para. 18, lines 16-18)
Therefore, it would have been obvious to combine Goker, Elef, Shoji, and Terry for the benefit of obtaining the above specified limitations.

Response to Arguments
Objections to claims 7, 14, and 20 have been withdrawn in light of the amendments by the Applicant.
On pages 10-13, the Applicant argues:
Applicant respectfully traverses these rejections. The combination of Goker and Eleftheriou fails to teach or suggest all the elements of amended independent claim 1. In particular, the combination of Goker and Eleftheriou fails to teach or suggest “converting, by the first migration cartridge, the data’s format into an archival format; and storing the converted data into a media card, wherein the converted data /having the archived format] is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data,” as recited in claim 1 (emphasis added).
The Office relies on Goker to teach this element (Office Action, page 3). Applicant respectfully disagrees with this characterization of Goker. Goker teaches that
After receiving the data, method 200 provides removable storage media access
device 101 preparing the data for storage on the removable storage medium
(202). In this example, the removable storage medium is removable storage media
item 121.
Goker, paragraph 0027 (emphasis added) and
Preparing the data for storage may include formatting the data, protecting the
data with an error correcting code (e.g., a cyclic redundancy check (CRC) code),
compressing the data, encrypting the data, erasure coding the data, or performing
some other type of processing function.
Goker, paragraph 0028 (emphasis added).
Goker contains no teaching or suggestion that the data to be stored on the removable storage medium is converted into an archival format. Formatting the data as taught by Goker is not the same as “converting ... the data’s format into an archival format” as recited by claim 1.
Furthermore, Goker contains no teaching or suggestion of “storing the converted data into a media card, wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data” as recited by claim 1 (emphasis added). By storing the converted data in the media card in the archival format, when the second migration cartridge reads the converted data from the media card, the converted data can be quickly written to the archival cluster. See Applicant’s specification, paragraph 0028 (“when data is stored into media cards 216 in data center 210, the data is already re-organized into an archival format. As a result, the data can be directly read out from the media cards and stored into archival cluster 232”). See also Applicant’s specification, paragraph 0044 (“the read operations from the media cards and the write operations into the SMR HDD in the archive node can be both sequential to utilize the hardware bandwidth’).
Eleftheriou fails to cure the deficiencies of Goker. Eleftheriou teaches “a method for reading files stored on a storage system” and that “[a] data format refers to a format for encoding data for storage on a storage medium in a computer file system,” paragraph 0044 (emphasis added).
The storage system 100 further comprises storage means 104 storing a first set of
files according to a predetermined data format. ... The predetermined data format
of the data stored on the tape drive may use a LTFS format data-format that holds
the file content data and associated file metadata. Thus, the data stored on the
tape drive and written using LTFS format can be exchanged with others
systems 110, 120 able to understand LTFS format.
Eleftheriou, paragraph 0056 (emphasis added).
Data written by the tape drive onto a tape cartridge is in LTFS format and can be exchanged with other tape drives that can understand the LTFS format. According to the teachings of E/eftheriou, there is no “converting ... the data’s format into an archival format” as recited by claim 1.
Furthermore, Eleftheriou contains no teaching or suggestion of “storing the converted data into a media card, wherein the converted data is read from the media card into a second migration cartridge and stored into an archival cluster according to the archival format of the converted data” as recited by claim 1 (emphasis added).
Even if a person of skill in the art were to combine the teachings of Goker and Eleftheriou, those combined teachings would not result in the claim 1 element “converting, by the first migration cartridge, the data’s format into an archival format.” Accordingly, Applicant submits that the combination of Goker and Eleftheriou fails to teach or suggest all the elements of independent claim 1.
Because combination of Goker and Eleftheriou fails to teach or suggest all the elements of amended independent claim 1, claim 1 is distinguishable over the combination of Goker and Eleftheriou. While of different scope, amended independent claims 9 and 15 recite similar elements as claim 1 and are therefore also distinguishable over the combination of Goker and Eleftheriou.
As per the argument that the references cited fail to teach the elements of independent claims 1, 9, and 15, the Examiner respectfully disagrees.
As per the argument that the references cited fail to teach the data to be stored on the removal storage medium being converted into an archival format, Goker teaches that data is stored into a removable storage media for the purpose of backing up the data and further teaches that the formatting of data is part of an operation for preparing the data for storage (paragraphs 26-27). The Examiner thereby finds, where the data is formatted as part of a backup operation, the resulting format of the data may correspond to an archival format as claimed by the Applicant under the broadest reasonable interpretation.
As per the argument that the references cited fail to teach storing of the converted data according into an archival cluster according to the archival format, Goker, as stated in the above response, provides formatting of data for backup, and it further teaches transferring the data to the data source system (para. 46), which was interpreted by the Examiner to correspond to an archival cluster in the rejection pertaining to claim 1. While claim 1 and the Applicant’s argument recite the term ‘archival cluster,’ neither the claim nor the argument provide specifying detail defining the supposed ‘archival’ nature of the said cluster. In lieu of such specifying detail, the Examiner has adopted the broadest reasonable interpretation of the term on its face and has thereby interpreted that Goker’s data source system, which may receive the data transferred from Goker’s storage medium, may correspond to the archival cluster.
Where Goker does not explicitly disclosure storage of formatted data according to the data’s format as claimed in claim 1, Eleftheriou, also cited in the rejection pertaining to claim 1, provides for a storage means where formatted files are stored according to their data format. (para. 56)
On page 13, the Applicant argues:
Claims 2-8 depend from claim 1, claims 10-14 depend from claim 9, and claims 16-20 depend from claim 15. By virtue of their dependencies, claims 2-8, 10-14, and 16-20 are also distinguishable over the combination of Goker and Eleftheriou. The additionally cited references (Kim, Deutsch, Muniswamy-Reddy, Shoji, Pyeon, and Terry) fail to cure the deficiencies of Goker and Eleftheriou; nor does the Office allege such.
Applicant respectfully requests that the 35 U.S.C §103 rejection of the claims be withdrawn.
As per claims 2, 10, and 16, please see the amended rejection above by Goker in view of Eleftherious in view of Selinger.
As per the arguments pertaining to claims dependent on the independent claims, please see the response above pertaining to the independent claims.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-5:30 and Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183